J-A29022-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                             Appellee

                        v.

    KATRINA BOROWSKI,

                             Appellant                No. 759 EDA 2017


           Appeal from the Judgment of Sentence December 16, 2016
              in the Court of Common Pleas of Philadelphia County
               Criminal Division at Nos.: CP-51-CR-0002998-2016
                            MC-51-CR-0005222-2016


BEFORE: LAZARUS, J., PLATT, J.,* and STRASSBURGER, J.*

MEMORANDUM BY PLATT, J.:                         FILED FEBRUARY 27, 2018

        Appellant, Katrina Borowski, appeals from the judgment of sentence

entered on December 16, 2016, following her bench conviction of theft by

deception, and receiving stolen property.1 On appeal, Appellant challenges

the sufficiency and weight of the evidence and the discretionary aspects of her

sentence. For the reasons discussed below, we affirm.

        We take the underlying facts and procedural history in this matter from

the trial court’s May 2, 2017 decision and our independent review of the

certified record.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 3922(a)(1) and 3925(a), respectively.
J-A29022-17


            Complainant, Raymond Dronsfield, a 60-year-old man, was
     living alone at 3254 Tilton Street in the area of Port Richmond in
     Philadelphia in August and September 2015. Between late August
     and early September, [Appellant] visited Dronsfield on four
     occasions at his house under the guise of renewing her friendship
     with him, and was the only other person at his house during that
     time period. Dronsfield was the only person with access to his
     house because no one else had a key to the property. On or about
     late August and early September, [Appellant] took Dronsfield’s
     jewelry box and the items contained inside it from his bedroom
     without his permission. Although Dronsfield had in the past,
     occasional contact with [Appellant] on the occasions after he
     visited his daughter and her mother, who lived approximately
     three or four doors down from the house where [Appellant]
     resided, [Appellant] had never visited Dronsfield at his house
     before the period in question.

            On or about one evening in late August and early
     September, [Appellant] first appeared at Dronsfield’s house,
     knocked on his door, and greeted him with “[h]ello, neighbor”
     when he answered. After some conversation, Dronsfield invited
     her inside and asked her if she wanted a drink or snack. After
     accepting this invitation, a conversation ensued. At some point,
     [Appellant] asked Dronsfield if she could use the bathroom. She
     then brought a pocketbook with her upstairs where the bathroom
     was located in Dronsfield’s house. [Appellant] subsequently
     returned downstairs and left Dronsfield’s house a few minutes
     later.

           A few days later, [Appellant] returned to Dronsfield’s house,
     and Dronsfield invited her inside and offered her water or a snack.
     Again, [Appellant] went upstairs with a pocketbook after
     indicating to Dronsfield that she needed to use the bathroom.
     Dronsfield testified that she was “up there for a while.” When
     [Appellant] returned downstairs, she ate a snack before departing.
     This same sequence of events of [Appellant]’s previous visits
     occurred approximately two or three days later on a third
     occasion, [Appellant]’s snacking, excusing herself with a
     pocketbook to use the bathroom, and eventually departing upon
     her return downstairs.

          On a fourth occasion, two or three days later, when
     [Appellant] returned to Dronsfield’s house, he again offered her a
     snack. They had a brief conversation, then [Appellant] excused

                                    -2-
J-A29022-17


        herself to the upstairs by claiming she needed to use the
        bathroom. While [Appellant] was upstairs with her pocketbook,
        Dronsfield heard no noises or running water coming from the
        bathroom until he suddenly heard something fall that alerted him
        to the floor above. Due to the sudden noise, he started for the
        steps. As Dronsfield was walking up the stairs, he observed
        [Appellant] exiting from inside the middle bedroom. He asked
        [Appellant] “what she was doing” in his bedroom. She had a pillow
        in her hand and responded that she “was bringing it down so” she
        could relax and watch television. They returned downstairs, and
        [Appellant] left Dronsfield’s house a few minutes later after telling
        him that friends were picking her up. At trial, Dronsfield testified
        that he never saw anybody arrive on location to retrieve her.

              At the time of her departure on this fourth occasion,
        Dronsfield first realized that his jewelry box containing multiple
        items was missing from the bureau in the middle bedroom of his
        home because he returned to investigate the location of the sound
        that he heard while [Appellant] was upstairs. His jewelry box had
        always remained on the bureau in that particular location since it
        was given to him during his childhood. Dronsfield immediately
        drove to where [Appellant] lived at her grandparent’s house in
        search of her and the missing jewelry box. However, he was
        unable to locate her. Later that night and again on the following
        day, Dronsfield also sent [Appellant] a text message in which he
        informed [Appellant] that either she must return the items or he
        would go to the police.

              Approximately a week or two later, Dronsfield again
        attempted to locate [Appellant] at her grandfather’s house, and
        he never received a response from her to his text messages. He
        then reported the items missing to police and gave a statement to
        Detective Carlton[2] on September 22, 2015, because no items
        were ever returned to him.

              At trial, Dronsfield testified that at the time of the theft, he
        believed [Appellant]’s visits were friendly in nature. He also
        stated that the size of the pocketbook that [Appellant] had with
        her on each occasion was approximately [eight] inches wide and
        [eleven] inches in length and was rectangular in shape. Dronsfield
        described the jewelry box as square in shape, and according to
____________________________________________


2   Detective Carlton’s first name does not appear in the certified record.

                                           -3-
J-A29022-17


      him, it was smaller than the pocketbook and could have easily fit
      inside that purse.

            The jewelry box contained a wedding band, an engagement
      ring and signet ring among various other rings inside it, a bracelet,
      several watches, pins, and cuff links. Many of these items were
      heirlooms Dronsfield received from family members (some
      deceased).     Dronsfield testified at trial that excluding any
      sentimental value, the total value of all of the missing items was
      in excess of $15,000[.00]. His testimony on the value of the items
      was consistent with his testimony at the preliminary hearing and
      with the statement he gave to Detective Carlton. Based on his
      police statement and testimony at trial and the preliminary
      hearing, Dronsfield’s estimations constructed a range from
      $2,000[.00] minimally, to upwards of $15,000[.00], in his
      consistent valuations of all of the items.

            Defense counsel attempted to establish an alibi and impeach
      Dronsfield with [Appellant]’s records of her incarceration from
      August 31, to September 4, of 2015, and September 9, 2015, to
      February 23, 2016, as stipulated. Nevertheless, the trial court
      found that Dronsfield was credible and that his testimony was
      consistent with his preliminary hearing testimony and statements
      in his police interview. At all times, Dronsfield stated that
      [Appellant]’s visits occurred on or about late August and early
      September, even though he was unable to recall the exact dates
      on which [Appellant] visited and the crimes occurred, as he
      candidly admitted. Moreover, [Appellant] introduced no evidence
      of motive or bias on the part of Dronsfield to fabricate his
      testimony.

(Trial Court Opinion, 5/02/17, at 1-4) (record citations and footnotes

omitted).

      Following a bench trial on June 10, 2016, the trial court convicted

Appellant of the aforementioned offenses.       On December 16, 2016, after

receipt of a Pre-Sentence Investigation Report (PSI), the trial court sentenced

Appellant to an aggregate term of incarceration of not less than three nor

more than six years to be followed by a one year term of probation.           On

                                      -4-
J-A29022-17


December 27, 2016, Appellant filed a post-sentence motion, which the trial

court denied on January 9, 2017. The instant, timely appeal followed. On

February 14, 2017, the trial court directed Appellant to file a concise statement

of matters complained on appeal. See Pa.R.A.P. 1925(b). After being granted

several extensions of time, Appellant filed a timely Rule 1925(b) statement on

March 8, 2017. See id. On May 2, 2017, the trial court issued an opinion.

See Pa.R.A.P. 1925(a).

      On appeal, Appellant raises the following questions for our review:

      A. Was the evidence insufficient to sustain the guilty verdicts
         where there was insufficient evidence to prove that the stolen
         jewelry was worth more than $2,000[.00] or that it was the
         [A]ppellant who stole the jewelry?

      B. In addition to the foregoing reasons, were the verdicts against
         the weight of the evidence where the complaining witness’
         testimony was not credible due to material inconsistencies and
         where the [A]ppellant was incarcerated at the time the theft
         took place?

      [C.] Did the [trial] court abuse its discretion by fashioning a
         sentence that greatly exceeded that which is necessary to
         protect the public as [A]ppellant was convicted of non-violent
         crimes and is a non-violent offender, and where the court failed
         to properly consider [A]ppellant’s familial support, being the
         mother of a young child, and need for rehabilitation?

(Appellant’s Brief, at 7, 16).

      In her first issue, Appellant claims the evidence was insufficient to

sustain her conviction. Specifically, Appellant claims that the Commonwealth

failed to prove that the jewelry was worth more than $2000.00, and that it

was Appellant who took the items. (See id. at 10). We disagree.


                                      -5-
J-A29022-17


      Our standard of review for sufficiency of the evidence claims is well

settled:

            We must determine whether the evidence admitted at trial,
      and all reasonable inferences drawn therefrom, when viewed in
      a light most favorable to the Commonwealth as verdict
      winner, support the conviction beyond a reasonable doubt.
      Where there is sufficient evidence to enable the trier of fact to find
      every element of the crime has been established beyond a
      reasonable doubt, the sufficiency of the evidence claim must fail.

            The evidence established at trial need not preclude every
      possibility of innocence and the fact-finder is free to believe all,
      part, or none of the evidence presented. It is not within the
      province of this Court to re-weigh the evidence and substitute our
      judgment for that of the fact-finder. The Commonwealth’s burden
      may be met by wholly circumstantial evidence and any doubt
      about the defendant’s guilt is to be resolved by the fact finder
      unless the evidence is so weak and inconclusive that, as a matter
      of law, no probability of fact can be drawn from the combined
      circumstances.

Commonwealth v. Tarrach, 42 A.3d 342, 345 (Pa. Super. 2012) (citation

omitted) (emphasis added).

       Prior to addressing the merits of Appellant’s claim, we must determine

if it is properly before us. Here, Appellant’s argument is undeveloped. Her

argument consists of approximately two pages of general boilerplate law,

which does not include the elements of the crimes, and a single, brief

paragraph of actual argument. (See Appellant’s Brief, at 10-13). Further,

Appellant’s argument disregards our standard of review, which requires that

we view the evidence in a light most favorable to the Commonwealth as

verdict winner, because Appellant only discusses the evidence in the light most

favorable to her and ignores all other evidence. (See id. at 12). Appellant

                                      -6-
J-A29022-17


overlooks the fact that this Court does not re-weigh the evidence, nor do we

engage in credibility determinations.   (See id.). Moreover, Appellant fails to

cite to any relevant legal authority in support of her propositions. (See id.).

Accordingly, Appellant has waived her sufficiency of the evidence claims. See

Commonwealth v. Liston, 941 A.2d 1279, 1285 (Pa. Super. 2008) (en

banc), affirmed in part and vacated in part, 977 A.2d 1089 (Pa. 2009);

Pa.R.A.P. 2101. In any event, her claims lack merit.

      A defendant commits the crime of theft by deception when “he

intentionally obtains or withholds property of another by deception.”        18

Pa.C.S.A. § 3922(a). We define deception as intentionally: (1) creating or

reinforcing a false impression; (2) “prevent[ing] another from acquiring

information which would affect his judgment of a transaction;” or (3) fail[ing]

to correct a false impression which the deceiver previously created or

reinforced[.]” 18 Pa.C.S.A. § 3922(a)(1)-(3). The crime is finished at the

time the defendant communicates the intentional deception to the property

owner.   See Commonwealth v. Pappas, 845 A.2d 829, 837 (Pa. Super.

2004), appeal denied, 862 A.2d 1254 (Pa. 2004). Circumstantial evidence

can be sufficient to prove any or all of the elements of theft by deception. See

Commonwealth v. Quel, 27 A.3d 1033, 1037-38 (Pa. Super. 2011).

      In order to convict a defendant for receiving stolen property, the

Commonwealth       must    prove:       “(1)   the   property    was    stolen;

(2) the defendant was in possession of the property; and (3) the defendant


                                     -7-
J-A29022-17


knew or had reason to believe the property was stolen.” Commonwealth v.

Foreman, 797 A.2d 1005, 1011 (Pa. Super. 2002) (citing Commonwealth

v. Matthews, 632 A.2d 570, 571 (Pa. 1993)).           We define “receiving” as

“acquiring possession, control or title, or lending on the security of the

property.”    18 Pa.C.S.A. § 3925(b).         A person who is the original

misappropriator of property can be convicted as the receiver of that property.

See Commonwealth v. Shaffer, 420 A.2d 722, 726 (Pa. Super. 1980).

      Lastly, “[t]he Commonwealth is not required to establish the precise

market value of the stolen property. Rather the Commonwealth must present

evidence from which a reasonable jury may conclude that the market value

was at least a certain amount.” Commonwealth v. Reiss, 655 A.2d 163,

168 (Pa. Super. 1995), aff'd, 672 A.2d 784 (Pa. 1996) (citation omitted)

(holding that testimony by witnesses as to value of stolen items was sufficient

evidence from which jury could make reasonable determination of value of

items in question); Commonwealth v. Hanes, 522 A.2d 622, 625 (Pa.

Super. 1987) (opining that testimony of owner is admissible to establish

market value of stolen property).

      In its opinion, the trial court aptly disposed of Appellant’s sufficiency of

the evidence claim as follows:

            In Quel, [supra,] the Superior Court found sufficient
      evidence that the appellant stole the missing funds from the bank
      deposit envelopes to satisfy the possession requirement for the
      “obtain property of another” element under Section 3922(a)
      where multiple people handled and had access to the deposit
      envelopes and there was no evidence that anyone saw her remove

                                      -8-
J-A29022-17


     the money. [See Quel, supra,] at 1034, 1038-41. The Quel
     court reasoned that the opportunity of theft as the last individual
     who handled and had access to the funds established “through an
     abundance of uncontradicted circumstantial evidence” the
     appellant’s possession of the stolen money that the appellant-
     bookkeeper intentionally and deceptively removed and withheld
     from the deposit envelopes that belonged to the school district.
     [I]d. at 1041.

           In the case at bar, the record established that [Appellant]
     possessed and withheld from Dronsfield his jewelry box and the
     items it contained without his permission.               Dronsfield’s
     observations of [Appellant] emerging from his bedroom, his
     discovery of the missing jewelry box, and [Appellant’s] rushed
     departure on the same day confirms that [Appellant] was present
     in the particular bedroom where the items disappeared from on
     the day of the theft or about that time. The fact that Dronsfield
     was living alone, was the only person with a key to the property,
     and that [Appellant] was the only guest who visited him and had
     four opportunities to steal from his house since she had a purse
     with her in the upstairs of Dronsfield’s house on all of her visits,
     are strong circumstantial evidence that further corroborates that
     [Appellant] removed the jewelry box because she was the only
     non-resident with access to it and who was at the house at the
     time of the theft regardless of which visit it actually occurred.

            The renewal of any past friendship with the complainant by
     [Appellant], and the claim that [Appellant] needed to utilize the
     bathroom with her pocketbook in tow on every visit to Dronsfield’s
     house were deceitful and false because she utilized these
     representations to steal his items. On or about late August and
     September 2015, [Appellant] appeared on four occasions at
     Dronsfield’s house where she acted as though it was her intention
     to befriend him. [Appellant’s] greeting to Dronsfield of “Hello
     neighbor” on her first visit demonstrates her intent to create the
     impression of friendship, and her subsequent visits and actions
     over the course of that period reinforced that false impression in
     Dronsfield’s state of mind as to her intention and reason for her
     visits. While acting as a friend to Dronsfield, she caused him to
     be relaxed in permitting her entry to his house and access to the
     upstairs area inside it. As a result of her false representations,
     [Appellant’s] deception caused her to obtain the items that
     belonged to Dronsfield while at his house. Her deceitful acts are
     further substantiated by the fact that [Appellant], who had never

                                     -9-
J-A29022-17


      before visited Dronsfield, within four subsequent visits acquired
      his items without his permission or with no intent to return them
      despite his multiple attempts to contact her.

             Based upon the foregoing evidence, there is more than
      sufficient evidence to prove beyond a reasonable doubt that
      [Appellant] intentionally obtained Dronsfield’s property by
      deception.

                                      *   *    *

            In the matter at hand, [Appellant] is the misappropriator
      and receiver of the stolen items because she unlawfully obtained
      and retained the jewelry box and its contents that all belonged to
      Dronsfield. For the same reasons as stated above concerning the
      conviction for theft by deception, there is sufficient evidence to
      support [Appellant's] conviction for receiving stolen property.

                                      *   *    *

            Lastly, [Appellant’s] assertion that there was no evidence to
      prove the value of the stolen jewelry exceeded $2,000[.00], is
      incorrect because the Commonwealth presented evidence that
      surpassed that value that [Appellant] never refuted. Theft by
      deception and receiving stolen property are graded as a felony of
      the third degree when the amount involved exceeds $2000[.00].
      See 18 Pa.C.S.A. § 3903(a.1).            Based upon Dronsfieid’s
      uncontroverted testimony that the value of all the items stolen
      from his house was approximately $15,000[.00], [Appellant’s]
      conviction was properly graded as a felony of the third degree.

(Trial Ct. Op., at 6-10).

      Here, the evidence at trial, as summarized above by the trial court,

clearly demonstrated that Appellant, under the guise of befriending Dronsfield,

tricked her way into his home on several occasions, ultimately stealing a

jewelry box containing over $2,000.00 worth of jewelry, which she refused to

return to Dronsfield. This evidence was clearly sufficient to sustain Appellant’s




                                     - 10 -
J-A29022-17


convictions. See Quel, supra at 1038-41; Reiss, supra at 168; Shaffer,

supra at 726. Appellant’s first claim is both waived and lacks merit.

      In Appellant’s second claim she argues that her conviction was against

the weight of the evidence. (See Appellant’s Brief, at 13-14). Specifically, in

her two sentences of argument, Appellant claims that “the complainant’s

testimony varied greatly as to when the theft actually took place, claiming

anywhere between the end of August 2015 to September 22, 2015.

Additionally, the [A]ppellant [claims that she] was incarcerated at the time

this theft took place.” (Id. at 14). We disagree.

      Our scope and standard of review of a weight of the evidence claim is

as follows:

            The finder of fact is the exclusive judge of the weight of the
      evidence as the fact finder is free to believe all, part, or none of
      the evidence presented and determines the credibility of the
      witnesses.

             As an appellate court, we cannot substitute our judgment
      for that of the finder of fact. Therefore, we will reverse a jury’s
      verdict and grant a new trial only where the verdict is so contrary
      to the evidence as to shock one’s sense of justice. A verdict is
      said to be contrary to the evidence such that it shocks one’s sense
      of justice when the figure of Justice totters on her pedestal, or
      when the jury’s verdict, at the time of its rendition, causes the
      trial judge to lose his breath, temporarily, and causes him to
      almost fall from the bench, then it is truly shocking to the judicial
      conscience.

             Furthermore, where the trial court has ruled on the weight
      claim below, an appellate court’s role is not to consider the
      underlying question of whether the verdict is against the weight
      of the evidence. Rather, appellate review is limited to whether
      the trial court palpably abused its discretion in ruling on the weight
      claim.

                                     - 11 -
J-A29022-17



Commonwealth v. Boyd, 73 A.3d 1269, 1274-75 (Pa. Super. 2013) (en

banc) (citation and quotation marks omitted). “Thus, the trial court’s denial

of a motion for a new trial based on a weight of the evidence claim is the least

assailable of its rulings.” Commonwealth v. Diggs, 949 A.2d 873, 879-80

(Pa. 2008), cert. denied, 556 U.S. 1106 (2009) (citation omitted).

      Here, the trial court rejected Appellant’s weight of the evidence claim.

In its Rule 1925(a) opinion, the trial court explained that as the finder of fact,

it found that Dronsfield was credible:

      because the minor discrepancies between his police statement,
      preliminary hearing testimony, and trial testimony were neither
      contradictory nor rendered impossible the evidence presented. . .
      . [H]is credible and consistent testimony established the time
      period of the theft, during which [Appellant] was not incarcerated
      and committed it, and the value of the stolen items. In light of
      the overwhelming evidence discussed above, the verdict was not
      contrary to the evidence, nor would it shock the conscience.

(Trial Ct. Op., at 9-10).

      We agree. The record reflects that the trial court sitting as finder-of-

fact chose to credit the testimony of the Commonwealth’s witnesses and chose

to reject the defense witnesses. The finder-of-fact was free to believe the

Commonwealth’s      witnesses    and     to     disbelieve   the   defense.    See

Commonwealth v. Griscavage, 517 A.2d 1256, 1259 (Pa. 1986).                   Thus,

Appellant’s weight of the evidence claim is without merit.




                                       - 12 -
J-A29022-17


       In her third issue, Appellant challenges the discretionary aspects of her

sentence.3     Specifically, she maintains that the trial court’s sentence was

“significantly greater than what was needed to protect the public and vindicate

the impact on the victim, and did not truly take into consideration many

mitigating factors.” (Appellant’s Brief, at 17; see id. at 18-21). We disagree.

       The right to appeal the discretionary aspects of a sentence is not

absolute. See Commonwealth v. McAfee, 849 A.2d 270, 274 (Pa. Super.

2004), appeal denied, 860 A.2d 122 (Pa. 2004).                When an appellant

challenges the discretionary aspects of the sentence imposed, he must present

“a substantial question as to the appropriateness of the sentence[.]”

Commonwealth v. Anderson, 830 A.2d 1013, 1017 (Pa. Super. 2003)

(citations omitted).      An appellant must, pursuant to Pennsylvania Rule of

Appellate Procedure 2119(f), articulate “a colorable argument that the

sentence violates a particular provision of the Sentencing Code or is contrary

to   the     fundamental      norms      underlying   the   sentencing   scheme.”4

Commonwealth v. Kimbrough, 872 A.2d 1244, 1263 (Pa. Super. 2005) (en

banc), appeal denied, 887 A.2d 1240 (Pa. 2005) (citation omitted); see



____________________________________________


3We note that Appellant preserved her discretionary aspects of sentence claim
by filing a timely post-sentence motion for reconsideration of sentence. See
(Post-Sentence Motions, 12/27/16, at unnumbered pages 7-9); see also
Commonwealth v. McAfee, infra at 275.

4 Appellant has included a Rule 2119(f) statement in her brief.              (See
Appellant’s Brief, at 15).

                                          - 13 -
J-A29022-17


Pa.R.A.P. 2119(f).   If an appellant’s Rule 2119(f) statement meets these

prerequisites, we have found that a substantial question exists.             See

Commonwealth v. Goggins, 748 A.2d 721, 727-28 (Pa. Super. 2000) (en

banc), appeal denied, 759 A.2d 920 (Pa. 2000). “Our inquiry must focus on

the reasons for which the appeal is sought, in contrast to the facts underlying

the appeal, which are necessary only to decide the appeal on the merits.” Id.

at 727 (emphases in original).

      Here, Appellant claims that her sentence was harsh and excessive, that

the trial court failed to consider the mitigating circumstances and her

rehabilitative needs, and failed to provide sufficient reasons for sentencing her

outside the guideline range.      (See Appellant’s Brief, at 18-21).        These

contentions raise a substantial question. See Commonwealth v. Johnson-

Daniels, 167 A.3d 17, 27 (Pa. Super. 2017), appeal denied, 174 A.3d 1029

(Pa. 2017); see also Commonwealth v. Rodda, 723 A.2d 212, 214 (Pa.

Super. 1999) (en banc).

      Our standard of review is settled.

             Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Gonzalez, 109 A.3d 711, 731 (Pa. Super. 2015), appeal

denied, 125 A.3d 1198 (Pa. 2015) (citation omitted).

                                     - 14 -
J-A29022-17


      Appellant complains that the sentencing court sentenced her outside the

guidelines without placing sufficient reasons on the record. (See Appellant’s

Brief, at 20-21). We have stated that:

                   When     evaluating    a    challenge    to   the
            discretionary aspects of sentence . . . it is important
            to remember that the sentencing guidelines are
            advisory in nature. If the sentencing court deems it
            appropriate to sentence outside of the guidelines, it
            may do so as long as it offers reasons for this
            determination. [O]ur Supreme Court has indicated
            that if the sentencing court proffers reasons indicating
            that its decision to depart from the guidelines is not
            unreasonable, we must affirm a sentence that falls
            outside those guidelines.

            A sentencing court, therefore, in carrying out its duty to
      impose an individualized sentence, may depart from the
      guidelines when it properly identifies a particular factual basis and
      specific reasons which compelled [it] to deviate from the guideline
      range.

Commonwealth v. Schull, 148 A.3d 820, 836 (Pa. Super. 2016) (citations

and quotation marks omitted, emphasis in original).

      Here, the trial court had the benefit of a PSI, a mental health report,

and a sentencing memorandum from the Commonwealth.                     (See N.T.

Sentencing, 12/16/16, at 4-5).      It acknowledged that Appellant had both

mental health and drug and alcohol issues.        (See id. at 26).     The court

specifically noted that Appellant committed the instant offense while under

supervision. (See id. at 11). Further, the trial court expressed its concerns

that, while the sentencing guidelines accounted for Appellant’s prior record, it

did not account for the fact that she committed at least seven identical


                                     - 15 -
J-A29022-17


offenses, always against elderly victims, several of them in their nineties.

(See id. at 17, 25-26).    Immediately prior to imposing sentence, the trial

court explained, in detail, the basis for the sentence. (See id. at 25-27).

      Therefore, Appellant’s claim that the sentencing court abused its

discretion in sentencing her outside the guidelines without expressing

sufficient reasons on the record is meritless. See Commonwealth v. Walls,

926 A.2d 957, 966-68 (Pa. 2007) (so long as trial court imposed individualized

sentence   that   was   reasonable   there    was   no   abuse   of   discretion);

Commonwealth v. Davis, 737 A.2d 792, 799 (Pa. Super. 1999) (affirming

sentence outside guidelines where trial court was informed of PSI, heard

testimony, and allowed defendant to speak before imposing sentence);

Commonwealth v. Devers, 546 A.2d 12, 18 (Pa. Super. 1988) (finding

statement of reasons sufficient where trial court had PSI and was presumed

to have been aware of and weighed defendant’s history, character, and

mitigating factors).

      Further, we reject Appellant’s claim that the sentence was excessive

because the trial court did not consider mitigating factors or her rehabilitative

needs. Here, as discussed above, the trial court had the benefit of the PSI, a

mental health evaluation, and a sentencing memorandum.           The trial court

explained, in detail, its reasons for imposing the sentence. Clearly, the gist

of Appellant’s argument is not that the sentencing court did not consider the

relevant sentencing factors, but rather that the court did not weigh them as


                                     - 16 -
J-A29022-17


much in her favor as she wished. Our review of the record does not show that

the sentencing court abused its discretion or that it entered a manifestly

unreasonable sentence. See Commonwealth v. Zeigler, 112 A.3d 656, 662

(Pa. Super. 2015) (holding sentence not manifestly unreasonable where

sentencing court considered PSI, details of crime, and explained reasons for

sentence); see also Commonwealth v. Treadway, 104 A.3d 597, 600 (Pa.

Super. 2014) (holding that sentence of not less than one hundred nor more

than two hundred years not manifestly excessive in light of defendant’s

conduct of child molestation).   Appellant’s claim lacks merit.

      Accordingly, for the reasons discussed above, we find that Appellant’s

issues are either waived or lacking in merit.       Therefore, we affirm the

judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/27/18




                                     - 17 -